Citation Nr: 1003512	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-39 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for left lung 
calcified granuloma prior to June 4, 2008, and in excess of 
10 percent from June 4, 2008.  

2.  Entitlement to a compensable evaluation for onychomycosis 
of the bilateral toenails.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1965 and from April 1965 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana.  In that decision the RO denied 
compensable ratings for the Veteran's service-connected 
calcified granuloma, left lung, and onychomycosis, toenails, 
bilateral.  In a May 2009 rating decision, the RO assigned a 
compensable, 10 percent, evaluation for the Veteran's 
calcified granuloma, left lung, effective June 4, 2008.  In 
October 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board video conference hearing.  A 
transcript of that hearing has been incorporated into the 
claims file.


FINDINGS OF FACT

1.  Prior to June 4, 2008, the Veteran's service-connected 
calcified granuloma, left lung, has not been shown by 
competent evidence to have resulted in compensable impairment 
of pulmonary function.  

2.  From June 4, 2008, the Veteran's service-connected 
calcified granuloma, left lung, was manifested by FEV1 of 56 
to 70 percent predicted and FEV-1/FVC of 56 to 70 percent.

3.  The Veteran's onychomycosis, bilateral toenails, involves 
less than 5 percent of the entire body area and less than 5 
percent of exposed areas and has not required systemic 
therapy, but is manifested by pain on palpation of each foot 
as well as fissuring and cracking.



CONCLUSIONS OF LAW

1.  Prior to June 4, 2008, the criteria for a compensable 
rating for calcified granuloma, left lung, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.97, Diagnostic Codes 6600, 6820 (2009). 

2.  From June 4, 2008, the criteria for a disability rating 
of 30 percent, but not higher, for calcified granuloma, left 
lung, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes 6600, 6820 
(2009). 

3.  The criteria for a 10 percent disability rating, but not 
higher, for onychomycosis of the toenails of the right foot 
and for a separate 10 percent rating, but not higher, for 
onychomycosis of the toenails of the left foot have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.118, Diagnostic Codes 7800 to 7806, 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In this case, the RO furnished VCAA notice to the appellant 
regarding the issues on appeal in May 2006 which was prior to 
the August 2006 rating decision on appeal.  Therefore, the 
timing of the notice complies with the express requirements 
of the law as found by the Court in Pelegrini.

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2006 letter, the RO informed the appellant 
of the evidence needed to substantiate his claims, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  Thus, the Board finds that the notice 
required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In this case, the Board finds that 
the appellant is not prejudiced by a decision at this time 
since he was notified of the disability rating and effective 
date elements in a March 2006 letter. 

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting pertinent VA 
medical records.  In addition, the appellant was afforded VA 
examinations in June 2006 and June 2008 and pulmonary 
function tests in June 2006 and July 2008.  With respect to 
the June 2006 VA examinations, they are not based on a review 
of the Veteran's claims file.  However, these examinations, 
like the subsequent examinations, are based on a thorough 
examination of the appellant, the appellant's medical history 
and complaints, and objective findings.  In short, the Board 
finds that the examination reports are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  In addition, the Veteran 
was given the opportunity to request a Board hearing and 
testified at a Board video conference hearing in October 
2009.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Analysis

A.  General Rating Provisions

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Calcified Granuloma, Left Lung

Facts

Pursuant to a December 1988 Board decision, the RO, in 
January 1989, granted service connection for calcified 
granuloma, left lung, and assigned a noncompensable 
evaluation effective in June 1986.  The RO continued these 
evaluations in rating decisions dated in September 1998 and 
August 2003.

In February 2006, the Veteran filed a claim for an increased 
rating asserting that his left lung disability had worsened 
causing shortness of breath.   

During a June 2006 VA respiratory examination, the Veteran 
reported worsening shortness of breath including being out of 
breath after climbing two flights of stairs and also 
experiencing chest tightness and occasional chest pain that 
was nonradiating.  He denied nausea or vomiting and was noted 
to have had an electrocardiogram in the past that was normal.  
He also said that his shortness of breath affected his work 
on Sundays as a choir director.  He reported having a dry, 
nonproductive cough for about a year and said he goes through 
a bag of cough drops every week.  He had no noted history of 
hemoptysis, anorexia, asthma, or wheezing.  On examination 
the Veteran's lungs were clear to auscultation bilaterally.  
His heart had a regular rate and rhythm and he had positive 
S1, S2.  He had a slight amount of kyphoscoliosis.  He 
reported that VA doctors had told him that follow-up chest x-
rays over the past several years showed that the granuloma 
had not changed in size.  The Veteran was diagnosed as having 
calcified granuloma, left lung.  The examination report 
indicates that the Veteran's claims file had not been 
reviewed.  

Pulmonary function test (PFT) results on June 14, 2006, 
revealed findings of forced expiratory volume in one second 
(FEV-1) of 114 percent of predicted value.  The ratio of FEV-
1 to forced vital capacity (FEV1/FVC) was 81 percent.  
Reference value had been 77 percent.  Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) was 65 percent.  A post-bronchodilator study was 
not done.  The Veteran was noted to give good effort and was 
cooperative and spirometry and DLCO data was acceptable and 
reproducible.  These results were interpreted as showing 
normal spirometry and mildly reduced diffusing capacity.

On file is a VA emergency room staff assessment record dated 
in April 2007 noting that the Veteran had presented with a 3 
week history of dry cough with no fever, chills, diarrhea, 
sore throat, nasal congestion, runny nose/eyes, or allergies.  
He was assessed as having dry cough of no clear etiology and 
was to be treated with antihistamines.  

In an addendum VA examination progress note in June 2008, the 
examiner noted that she had reviewed the Veteran's claims 
file and that he was not presently under treatment for his 
lung disability.  She noted his history of a productive cough 
and shortness of breath on mild exertion.  Also noted was a 
history of peripheral swelling and non-angina chest pain.  
Chest x-rays revealed a normal size heart, calcified 
granulomas, and no focal consolidation, pneumothorax, or 
pleural effusion.  The impression was no acute abnormality.  
The Veteran was noted at that time to be employed as a 
fulltime accountant.  Lost time from work over the past 12 
months was less than a week.  The Veteran was diagnosed as 
having calcified granuloma, left lung.  The examiner said 
that this condition had no significant effects on his 
occupation, but severely affected his usual daily activities 
to include chores, shopping, exercise, and recreation with 
moderate effects on his travel, feeding, bathing, dressing 
and grooming.  

A PFT test performed on July 9, 2008, revealed FEV-1 of 77 
percent of predicted value prior to use of a bronchodilator.  
Following bronchodilator administration, the value was 56 
percent of predicted value.  FEV-1/FVC was measured at 73 
percent prior to bronchodilator and was 63 percent following 
bronchodilator.  Pre-bronchodilator findings revealed DLCO of 
83 percent.

During a VA respiratory examination in May 2009, the Veteran 
reported shortness of breath, chest tightness and a lot of 
coughing over the years.  He denied receiving present 
treatment for respiratory disability, but said that he had 
been to doctors over the years who prescribed codeine and an 
inhaler once, but that these provided only temporary relief.  
He also said he takes Robitussin sometimes when he coughs too 
much or experiences tightness in his chest.  He had a noted 
history of shortness of breath at rest, daytime 
hypersomnolence and snoring.  Also noted was peripheral edema 
and chest pain or tightness to the upper left chest lasting 
15 to 20 minutes at a time.  The examiner relayed that the 
Veteran was observed to have frequent sporadic cough while 
sitting in the chair.  There was no coughing during 
auscultation of the lungs, or when he was in the supine 
position lying flat.  Coughing was also not noted with the 
head of the exam table elevated to 30 degrees.  There was +1 
edema to the lower legs and foot.  Chest expansion was 
slightly limited.  Chest x-ray findings in May 2009 when 
compared to chest x-ray findings in June 2008 revealed no 
acute cardiopulmonary abnormality and no significant interval 
change.  Regarding employment, the Veteran was noted to have 
retired in July 2008.  This disability was noted to have 
severe effects on the Veteran's usual daily activities to 
include chores, shopping, exercise, sports, recreation and 
travel.  It was noted to moderately affect feeding, bathing, 
dressing, toileting and grooming.  

The May 2009 examiner stated that a review of the Veteran's 
claims file indicated that he had had problems with his lungs 
with x-rays showing "multiple scattered calcified granulomas 
at the hilar, perihilar and left basilar lung lesions."  The 
examiner went on to note that that review of the literature 
indicated that granulomas of the lungs may alter the normal 
structure and function of the lungs and that associated 
symptoms were noted to include shortness of breath, a dry, 
hacking cough and fatigue.  He opined that there was a 
"50/50 chance" that the Veteran's service connected lung 
disability was responsible for his shortness of breath and 
cough.

During a Board video conference hearing in October 2009, the 
Veteran testified as to experiencing shortness of breath, to 
include when directing music at his church and when walking 
up two flights of stairs.  He also reported having tightness 
in his chest and a persistent, dry cough.  He said that he 
feels tightness in his chest after walking a half mile.  He 
said he has been told by doctors that the spot (granuloma) on 
his lung has not been shown by x-ray to have increased.  

Law and Discussion

The veteran's granuloma of the right lower lung is currently 
rated as noncompensable prior to June 4, 2008, under 
Diagnostic Code 6820.  Under that code, neoplasms, benign, 
any specified part of respiratory system, are to be evaluated 
using an appropriate respiratory analogy.  Id.  In this case, 
an appropriate respiratory analogy would be chronic 
bronchitis under Diagnostic Code 6600.

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 10 percent 
rating requires a FEV-1 of 71 to 80 percent predicted; or 
FEV1/FVC of 71 to 80 percent; or DLCO (SB) of 66 to 80 
percent predicted.  A 30 percent rating requires a FEV1 of 56 
to 70 percent predicted; or FEV1/FVC of 56 to 70 percent; or 
DLCO (SB) of 56 to 65 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2009).  A 60 percent rating requires 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

According to Section 4.96, which discusses special provisions 
regarding the evaluation of respiratory conditions, 
coexisting respiratory conditions under Diagnostic Codes 6600 
through 6817 and 6822 through 6847 shall not be combined with 
each other.  Rather, the rating entity must assign a single 
rating under the Diagnostic Code that reflects the 
predominant disability, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

The Board also emphasizes that post-bronchodilation PFT 
results are to be used in evaluating the severity of the lung 
disease under the Schedule.  61 Fed. Reg. 46,720, 46, 723 
(Sept. 5, 1996), effective October 7, 1996 (See explanatory 
comments in the Federal Register in response to a comment 
recommending that VA specify that pulmonary function be 
tested before bronchodilatation in order to reflect ordinary 
conditions of life; VA disagreed, commenting "The American 
Lung Association/American Thoracic Society Component 
Committee on Disability Criteria recommends testing for 
pulmonary function after optimum therapy. The results of such 
tests reflect the best possible functioning of an individual 
and are the figures used as the standard basis of comparison 
of pulmonary function.  Using this standard testing method 
assures consistent evaluations.").  

VA amended the ratings schedule concerning respiratory 
conditions effective October 6, 2006.  The amendments apply 
to all applications for benefits received by VA on or after 
October 6, 2006.  VA added provisions that clarify the use of 
PFTs in evaluating respiratory conditions under Diagnostic 
Codes (Codes) 6600, 6603, 6604, 6825-6833, and 6840- 6845.  
These provisions include:

(5) When evaluating based on PFTs, post-bronchodilator 
results are to be used unless the post-bronchodilator results 
were poorer than the pre-bronchodilator results.  In those 
cases, the pre-bronchodilator values should be used for 
rating purposes.

The pulmonary function test results from the June 14, 2006, 
test reflect a FEV1 of 114 percent, FEV1/FVC of 81 percent, 
and DLCO of 65 percent.  Notably, however, these results are 
all based on a pre-bronchodilator study.  A post-
bronchodilator study was not performed.  Accordingly, the 
pre-bronchodilator results cannot be used to evaluate the 
Veteran's lung disability since to do so would result in 
inconsistent evaluations.  See 61 Fed. Reg. 46,720, 46, 723 
(Sept. 5, 1996).  Nonetheless, the Board finds that the 
noncompensable evaluation assigned the Veteran for the period 
prior to July 9, 2008, is consistent with the recorded 
interpretation in June 2006 of normal spirometry and mildly 
reduced diffusing capacity.  

On July 9, 2008, the Veteran again underwent pulmonary 
function testing.  The test results included both pre and 
post bronchodilator studies.  Because the postbronchodilator 
findings of FEV1 of 56 percent and FEV1/FVC of 63 percent 
were worse than the pre bronchodilator findings of 77 percent 
and 73 percent respectively, the RO in May 2009 relied on the 
special provisions regarding the evaluation of respiratory 
conditions as outlined above to assign the Veteran a 10 
percent evaluation based on the pre-bronchodilator findings.  
However, also as noted above, these special provisions did 
not apply to claims filed prior to October 6, 2006.  The 
Veteran in this case filed his claim for an increased rating 
for his service-connected respiratory disability in February 
2006.  Thus, the amended special provisions regarding rating 
respiratory conditions do not apply in this case.  
Accordingly, the Veteran is entitled to an evaluation based 
on the post-bronchodilator findings.  These findings of FEV1 
of 56 percent and FEV1/FVC of 63 percent most approximate the 
criteria for a 30 percent rating under Code 6600.    

Despite the fact that the PFT from which the above-noted 
findings were made took place on July 9, 2008, the RO 
assigned the Veteran an effective date of June 4, 2008, for a 
compensable rating for his calcified granuloma, left lung.  
The RO assigned this date based on the Veteran's report at a 
June 4, 2008, VA examination that his symptoms had become 
progressively worse.  The Board will not disturb that date as 
the effective date for the Veteran's increased rating to 30 
percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A higher than 30 percent rating has been considered under 
Code 6600, but is not warranted based on the fact that the 
evidence simply does not support the criteria for a higher 
than 30 percent rating.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for the Veteran's service-connected calcified granuloma, left 
lung, prior to June 4, 2008, and supports an increased 
rating, to 30 percent, from June 4, 2008.

C.  Onychomycosis, Bilateral Toes

Facts

In February 2006, the Veteran filed a claim for an increased 
rating asserting that his toenail disability had worsened 
causing foot pain.  He said that he had not been to his 
family doctor for this disability.   

During a VA dermatology examination in June 2006, the Veteran 
reported that his toenails were discolored and thickened.  He 
also complained of soreness and increased sensitivity, 
especially to the right big toe.  He remarked that rubbing 
against the sheets caused severe pain.  He denied using 
medication at that time or within the past 12 months.  He 
also denied previous corticosteroid, immunosuppressive drug 
and light therapy use.  He further denied pruritis, fever or 
weight loss.  His skin and toenail condition was noted to not 
affect his usual occupation, activities of daily living or 
recreational activities.  On examination 10 of 10 toenails 
exhibited thickening, gray, brown discoloration and cracking 
and fissuring.  The Veteran was diagnosed as having 
onychomycosis affecting 10 percent of the legs, 0 percent of 
exposed body and 3.6 percent of total body volume.  The 
examiner noted that he had not reviewed the Veteran's claims 
file.  

In June 2008, the Veteran was again examined by VA for his 
service-connected onychomycosis, bilateral toes.  The Veteran 
reported that his toenails had gotten worse over the last two 
years.  The examiner noted no significant effects of this 
condition on the Veteran's occupation as a fulltime 
accountant, but moderate effects on his daily living 
activities to include chores, shopping, exercise, sports, 
recreation, and dressing and severe effects on travel.  Noted 
symptoms included thickening of toenails, sensitive to even 
light touch, such as when rubbing against sheets, and "pain 
entire toe".  The Veteran was noted to have no systemic 
symptoms and no treatment over the past 12 months.  Findings 
revealed thickening/darkening all toenails and loosening from 
nailbed from tip to base.  Findings also revealed nail 
growing irregularly and causing inflammation, irritation and 
pain to toe tissue.  The Veteran was diagnosed as having 
onychomycosis of toenails.  

In an addendum note in April 2009, a VA physician noted that 
the percentage of body area covered by the Veteran's toenail 
fungus was approximately 1 percent.  

At a VA Board video conference hearing in October 2009, the 
Veteran testified that on a pain scale from 1 to 10, his 
daily toe pain was "about a 9".  The Veteran reported 
feeling pain in his toes when he walked and bowled, which he 
did a couple of times a week.  He also reported pain after 
long drives.  He remarked that his toes had become sensitive 
over the years and he was unable to sleep on his back because 
of the sensitivity of his toes touching the sheets.  He 
denied taking any medication or undergoing any treatment for 
this condition.  He also denied any associated swelling with 
the condition.

Law and Discussion

The Veteran is currently evaluated as 0 percent disabling for 
onychomycosis of both feet.  Onychomycosis is a fungal 
infection of the toenails, and is rated under Code 7820, 
which provides that infections of the skin, including fungal 
infections, are to be rated as disfigurement of the head, 
face or neck under Diagnostic Code 7800; scarring under 
Diagnostic Codes 7801-7805; or dermatitis under Diagnostic 
Code 7806, depending upon the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7820.

The Board has considered the Diagnostic Codes applicable to 
scars in rating the Veteran's disability.  Diagnostic Code 
7800 does not apply to this claim since this code pertains to 
disfigurement of the head, face, or neck.  Compensable 
ratings are not warranted under Diagnostic Codes 7801 and 
7802 because there is no evidence that the disability is 
analogous to deep scars associated with underlying soft 
tissue damage; that it causes limited motion; or that it 
affects an area exceeding 144 square inches.  In addition, 
compensable ratings are not warranted under Diagnostic Codes 
7803 and 7805 since there is no evidence that the disability 
is analogous to a superficial, unstable scar or that it 
results in limitation of function of the Veteran's toes.

There is evidence, however, to support the assignment of a 10 
percent rating for each foot by analogy to painful scars 
under Diagnostic Code 7804.  In this regard, the Veteran has 
consistently complained of painful and increasingly sensitive 
toes ever since filing his claim for a compensable rating in 
February 2006.  Although pain was not included as a finding 
on examination in June 2006, the Veteran's subjective 
complaints of pain are noted on this report.  Moreover, 
during the subsequent examination in July 2008, examination 
findings specifically included irregularly growing nails 
causing inflammation, irritation and pain to toe tissue.  
Regarding the intensity of pain, the Veteran estimated at the 
Board hearing in October 2009 that his toe pain was a "9" 
on a pain scale from 1 to 10.  Thus, by resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
a 10 percent rating is warranted under Code 7804 for each 
foot by analogy during the entire appeal period.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board notes a revision to the ratings provisions 
governing scars was recently published in the Federal 
Register.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  It is 
noted that Diagnostic Code 7806 was not affected by these 
revisions. The October 2008 revisions are applicable to an 
application for benefits received by the VA on or after 
October 23, 2008.  Id.  In this case, the Veteran filed his 
claim in February 2006.  Additionally, the Veteran has not 
requested review under these new criteria.  Therefore, the 
post-October 2008 version of the schedular criteria does not 
apply to the instant claim, and no additional process or 
consideration is warranted at this time.

The Board has considered whether the Veteran may be entitled 
to an even higher rating under Diagnostic Code 7806.  Under 
that code, a 30 percent rating is warranted if 20 to 40 
percent of the entire body is affected, or 20 to 40 percent 
of exposed areas are affected; or if systemic therapy such as 
corticosteroids or other immuno-suppressive drugs have been 
required for at least six weeks, but not constantly, during 
the past 12-month period.  Dermatitis or eczema that involves 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or that requires constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

In this case, the competent medical evidence of record does 
not reflect that the Veteran's onychomycosis covers at least 
20 to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas are affected; or that systemic therapy such as 
corticosteroids or other immuno-suppressive drugs have been 
required for at least six weeks, but not constantly, during 
the past 12-month period.  Rather, the VA examiner in June 
2006 stated that the onychomycosis affected 6 percent of 
total body volume and 0 percent of exposed body area.  There 
is also a VA examination addendum report in April 2009 noting 
that only 1 percent of the Veteran's body area was covered by 
toenail fungus.  Moreover, in terms of treatment, the Veteran 
denied at the June 2006 and June 2008 examinations that he 
had been prescribed medication or had been under any 
treatment for this condition for the past 12 months.  Thus, 
in light of the foregoing, the Board finds that the 
disability picture for onychomycosis does not more closely 
approximate the criteria for a 30 percent rating under 
Diagnostic Code 7806-7813.

D.  Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disabilities are inadequate.  
Second, if the schedular evaluations do not contemplate the 
claimant's levels of disability and symptomatology and are 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected onychomycosis and lung condition are inadequate.  A 
comparison between the levels of severity and symptomatology 
of the Veteran's disorders with the established criteria 
found in the rating schedule shows that the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology throughout the rating period on appeal.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The evidence does not 
reflect that the disabilities at issue cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluations), or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  

Although the Veteran's onychomycosis was noted by the July 
2008 VA examiner to have moderate effects on his activities 
of daily living, in terms of occupational impairment, it is 
not noted to have any.  More specifically, the July 2008 VA 
examiner noted that this disability had no significant 
effects on his present employment as a fulltime accountant 
and noted that he lost less than a week of work during the 
last 12 month period.  Similarly, the June 2006 VA examiner 
noted that the Veteran's skin and toenail condition did not 
affect his usual occupation.  As far as his lung disability, 
a VA examination progress note in June 2008 states that this 
condition has no significant effects on the Veteran's 
occupation.  A subsequent VA examination report in May 2009 
notes that the Veteran retired in July 2008.  While 
consideration has also been given the Veteran's report during 
his June 2006 and June 2008 VA examinations that his job as a 
choir director on Sundays had been affected by his shortness 
of breath, the Board finds that this symptom is contemplated 
in his schedular ratings.  Additionally, the record does not 
reflect frequent periods of hospitalizations.  Hence, 
referral for the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  See also Thun v. Peake, 22 Vet. App. 111 
(2008).  


ORDER

Entitlement to a compensable rating for calcified granuloma, 
left lung, prior to June 4, 2008, is denied.  

Entitlement to an increased, 30 percent, rating for calcified 
granuloma, left lung, from June 4, 2008, is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.

Entitlement to a 10 percent rating for fungal infection and 
deformity of the toenails of the right foot and a separate 10 
percent rating for fungal infection and deformity of the 
toenails of the left foot is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


